DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on December 3, 2021 has been entered.
	Claims 1-3 and 5-7 are pending. Claims 1-3, 5, and 7 are under examination. Claim 6 remains withdrawn as being drawn to a non-elected invention. 

Information Disclosure Statement
3.	The Information Disclosure Statement filed on December 17, 2021 has been considered.

Response to Amendment
4.	The declaration of Dr. Woubit Abebe under 37 CFR 1.130(a) filed on December 3, 2021 is sufficient to disqualify the following reference cited in the last Office action as prior art: Afroj et al. (Journal of Food Protection 2017; 80: 1944-1957). Since the Afroj reference has been disqualified as prior art, the following rejections have also been overcome: (1) the rejection of claims 2-5 under 35 U.S.C. 102(a)(1) as being anticipated by Afroj, and (2) the rejection of claim 1 under 35 U.S.C. 103 citing Afroj as the primary reference.

Response to Arguments
5.	Applicant’s arguments filed on December 3, 2021 have been fully considered.
Request for Rejoinder
	Applicant requests rejoinder of claim 6 (Remarks, page 6).
	In response, claim 6 has not been rejoined because claim 1 is not yet allowable. Claim will be considered for rejoinder when the product claim is allowable.
Objections to the Substitute Specification
	Applicant argues that the objections should be withdrawn in view of the submission of a substitute specification (Remarks, page 6).
	This argument was persuasive in part. The objection to the specification for failing to provide sufficient antecedent basis for the subject matter of claim 4 has been withdrawn as moot in view of the cancellation of that claim. The objection concerning trademarks/trade names has been maintained because not all terms are properly identified. 
	Claim Objections
Applicant argues that the objections to claims 1-3 and 5 should be withdrawn in view of the claim amendments (Remarks, page 6).
This argument was persuasive. The objections have been withdrawn. 
	Rejection of claims 1 and 3-5 under 35 U.S.C. 112(b)
Applicant argues that the rejection should be withdrawn in view of the claim amendments and cancellation of claim 4 (Remarks, page 6).
This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claims 2-5 under 35 U.S.C. 102(a)(1) as being anticipated by Afroj
Applicant argues that the rejection should be withdrawn in view of the declaration under 37 CFR 1.130(a), which disqualifies the Afroj reference as prior art (Remarks, pages 6-7).
This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claim 1 under 35 U.S.C. 103 citing Afroj as the primary reference
Applicant argues that the rejection should be withdrawn in view of the declaration under 37 CFR 1.130(a), which disqualifies the Afroj reference as prior art (Remarks, page 7).
This argument was persuasive. The rejection has been withdrawn. 
	Rejections of claims 1-5 under 35 U.S.C. 103 citing O’Regan as the primary reference 
	 Applicant argues that the rejections should be withdrawn in view of the claim amendments, which require the primers to include at least one primer selected from SEQ ID NOs: 1 and 2 (Remarks, page 7). 
	This argument was persuasive. The rejections have been withdrawn. 

Substitute Specification
6.	The substitute specification filed on December 3, 2021 has been entered.
The substitute specification is objected to because not all of the trade names or marks used in commerce are properly identified. As discussed in MPEP 608.01(v), such terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
	More specifically, the following trade names/marks used in commerce require correction:

	(ii) QIAAMP on at least page 14;
	(iii) DNEASY on at least page 14;
	(iv) NANODROP on at least pages 14, 17, and 39; 
	(v) VECTOR NTI on at least pages 15 and 16;
	(vi) PRIMERQUEST on at least page 16;
	(vii) BLACK HOLE QUENCHER on at least page 16;
	(viii) MASTERCYCLER on at least page 16;
	(ix) GELRED on at least page 17;
	(x) ALPHA IMAGER on at least pages 17 and 35; and
	(xi) STOMACHER on at least pages 39 and 40.

Claim Objections
7.	Claim 2 is objected to because “SEQ ID Nos.: 1 and 2” in the last line must be replaced with “SEQ ID NOs: 1 and 2” for compliance with 37 CFR 1.821(d).
	Claim 3 is objected to because the recitation “wherein the container further containing” is grammatically incorrect. This recitation should be replaced with “wherein the container further contains”. As well, the claim should be amended to replace “labeled as a different reporter dye” with “labeled with a different reporter dye.” Further, amending the claim to replace “the oligonucleotide probes each being designed to bind to DNA regions flanked by the primer regions in genomes of the at least two different Salmonella serovars” with “the oligonucleotide probes each being designed to bind to DNA regions flanked by the regions in the genomes of the at least two different Salmonella serovars targeted by the primer pairs” is suggested. 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1
Claim 1 has been amended to state that the array comprises “two or more primer pairs placed in a plurality of locations on a microplate….each primer of the primer pairs placed in a designated different location.” 
	Applicant’s response does not point to any particular locations in the original disclosure that provide support for these changes to the claim language.
may provide support for providing different primer pairs in different locations on an array, but this is not entirely clear since the oligonucleotides in the different locations (e.g., SS1, SP1, and ST1) are never disclosed. In any case, though, there is no clear support for the new language in lines 7-8 of claim 1, and the claim is rejected for containing new matter.
	It is also noted that it is not clear how an array in which each different primer is in a different location would function for PCR-based detection as recited in the claim. Such an array could be used for a linear primer extension reaction, but exponential PCR would appear to require both primers of a primer pair in a particular location on the array.  
	Claims 1, 2, and 7
	Each of these claims has been amended to recite new language concerning the sequence of the oligonucleotides in the claimed products. In particular, claim 1 now recites “said primer pairs comprising at least one primer selected from the group consisting of primers of SEQ ID NOs: 1 and 2.” Claim 2 recites essentially identical language concerning the primers, and new claim 7 recites “wherein at least one probe includes SEQ ID NO: 3.” 
	As discussed below, this language is indefinite because it is not entirely clear whether open or closed language is intended with respect to the sequence of the primers and probe. More specifically, the word “of” before “SEQ ID NOs: 1 and 2” in claims 1 and 2 and the word “includes” in claim 7 suggests that the primers or probe may consist of or comprise the recited sequence, but it is not entirely clear that this is Applicant’s intention. That is, the primers in the or comprise at least one of SEQ ID NOs: 1 and 2. Similarly, the probe in claim 7 may consist of or comprise SEQ ID NO: 3. 
	The original disclosure though, only provides clear support for primers that probes that consist of the recited sequences (i.e., SEQ ID NOs: 1-3). See, e.g., Table 3a on pages 16-17 of the originally filed specification. Accordingly, claims 1, 2, and 7 contain new matter. Dependent claims 3 and 5 also contain new matter by way of their dependency on claim 2. 
Applicant could address the issue in claims 1 and 2 by amending them to recite “wherein said primer pairs comprise at least one primer selected from the group consisting of SEQ ID NO: 1 and SEQ ID NO: 2.” Alternatively, Applicant could amend claims 1 and 2 to recite “wherein said primer pairs comprise at least one primer selected from SEQ ID NO: 1 and SEQ ID NO: 2.” Applicant could address the issue in claim 7 by amending the claim to recite “wherein the nucleotide sequence of one of the probes consists of the sequence shown in SEQ ID NO: 3.”

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 2, and 7 are indefinite because the structural requirements of the recited primers (claims 1 and 2) or probe (claim 7) are not entirely clear. In particular, claim 1 has been 
	This language in claims 1, 2, and 7 causes the claims to be indefinite because it is not entirely clear whether open or closed language is intended with respect to the sequence of the primers and probe. More specifically, the word “of” before “SEQ ID NOs: 1 and 2” in claims 1 and 2 and the word “includes” in claim 7 suggests that the primers or probe may consist of or comprise the recited sequence, but it is not entirely clear that this is Applicant’s intention at least because the original disclosure only provides support for closed language with respect to the primer and probe sequences. Since the requirements of the claims are not clear, they are indefinite.
	Claims 3 and 5 are also indefinite by way of their dependency on claim 2.

Conclusion
10.	No claims are currently allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.